The Petition for Discretionary Review filed by defendant in this case on 24 September 2018 is decided as follows: The defendant's petition is allowed for the limited purpose of remanding this case to the Court of Appeals for the purpose of reconsidering defendant's petition for writ of certiorari in light of this Court's decision in State v. Ledbetter, --- N.C. ----, 814 S.E.2d 39 (2018), with the Court of Appeals' proceeding on remand to include an exercise of its discretion to determine whether it should grant or deny defendant's petition for writ of certiorari.
By order of the Court in conference, this the 5th day of December, 2018.